Citation Nr: 1802775	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a right sixth rib deformity with tender scar and post-thoracotomy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the RO that denied a disability rating in excess of 20 percent for service-connected right sixth rib deformity with tender scar and post-thoracotomy syndrome.  The Veteran timely appealed.

In May 2014, the Veteran withdrew his prior request for a Board hearing, in writing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

In evaluating the Veteran's request for increased ratings, the Board has reviewed the medical evidence of record.

The Veteran contends that his service-connected right sixth rib deformity with tender scar and post-thoracotomy syndrome is more severe than currently rated and warrants increased disability ratings.  His representative also contends that an extraschedular evaluation should be considered due to symptoms associated with the service-connected disability.
   
In this case, the Veteran was last afforded a VA examination to evaluate the severity of his service-connected disability in December 2012.

The December 2012 VA examination report reflects a diagnosis of post-thoracotomy chest wall pain.  The Veteran's medical history reveals that he underwent a thoracotomy and segmental right lower lobe and right upper lobe resection of chronic Klebsiella lung infection in 1973, which was attributed to in-service pneumonia and a near-drowning incident.  The Veteran also reported chronic right chest wall and back pain continuously since then, localized primarily in the area of the thoracotomy scars.  His scars reportedly were sensitive to light touch when showering or from clothing; and the region of anterior right chest in this dermatome, over the anterior scar and on toward right sternal border, was often numb to touch.  On examination, all three surgical scars were slightly raised and slightly hyperpigmented, but non-keloidal, stable, freely mobile and nonadherent, with no underlying palpable chest wall fibrosis or muscle defects.  There were no cardinal signs or symptoms of muscle injury, and no injury to any muscle group was identified.  The Veteran reportedly took off approximately three single days in the prior twelve months from working as a city bus driver, due to right chest pain.  

Since then, the Veteran has described a worsening of the service-connected disability.  In 2013, he described neuropathic pain and intercostal neuralgia; he has been prescribed additional medications and a TENS unit.  Social Security records, received in February 2015, also reveal that the Veteran no longer had the capacity to perform his past work as a bus driver.

Under these circumstances, VA cannot rate the service-connected right sixth rib deformity with tender scar and post-thoracotomy syndrome without further medical clarification.  Hence, the Veteran is entitled to new VA examinations.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from August 2014 forward; and associate them with the Veteran's claims file. 

2.  Afford the Veteran a VA examination(s), for evaluation of the service-connected right sixth rib deformity with tender scar and post-thoracotomy syndrome.  The entire claims file, to include this REMAND, must be available to the examiner(s). 

All appropriate tests and studies should be conducted.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner(s) should clearly explain why that is so.

The examiner(s) should specifically identify all current symptoms and manifestations attributable to nerve or other damage sustained during the 1973 thoracotomy.  In particular, the examiner(s) should specifically address whether symptoms and manifestations involving the Veteran's right-sided chest are associated with the right sixth rib deformity with tender scars and post-thoracotomy syndrome.  The examiner(s) should also measure the Veteran's surgical scars; and indicate whether any scar is painful, deep, unstable, or results in any limitation of function.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal-taking into consideration provisions of 38 C.F.R. § 3.321(b).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




